Citation Nr: 1228727	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  09-00 341A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than December 1, 2006, for the award of a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  On November 13, 2006, the Veteran submitted a VA Form 21- 8940, Application for Increased Compensation Based Upon Unemployability, claiming that he became too disabled to work in 1991 due to posttraumatic stress disorder (PTSD).  

2.  The Veteran was in receipt of a 100 percent temporary evaluation from September 28, 2006, through November 30, 2006, because he was hospitalized for PTSD for more than 21 days under 38 C.F.R. § 4.29.

3.  The preponderance of the evidence is against a finding that the Veteran was unable to obtain and sustain gainful employment due to service-connected disabilities prior to December 1, 2006.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than December 1, 2006, for the award of a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.400 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

In the February 2007 rating decision on appeal, the RO granted entitlement to a TDIU, effective December 1, 2006, the date it assigned a 70 percent evaluation for PTSD (following having assigned a temporary total evaluation for hospitalization for the disability under 38 C.F.R. § 4.29).   The Veteran has appealed the effective date, arguing that it should go back to the day he was first awarded service connection in April 2003.  

The Veteran's service-connected disabilities, their evaluations, and effective dates are as follows :

PTSD				  30 percent from 4/15/2003
   100 percent from 9/28/2006 (38 C.F.R. § 4.29)
        70 percent from 12/01/2006
      
Coronary artery disease 	  30 percent from 8/09/2005

Diabetes mellitus, type II	  20 percent from 2/27/2006

Bilateral hearing loss 		  10 percent from 7/22/2004

     Tinnitus				  10 percent from 7/22/2004
     
     Peripheral neuropathy of
     	right upper extremity 	  10 percent from 11/13/2006
     
     Peripheral neuropathy of
     	left upper extremity 		  10 percent from 11/13/2006 
     
     Peripheral neuropathy of
     	right lower extremity 	  10 percent from 11/13/2006
     
     Peripheral neuropathy of
     	left lower extremity 		  10 percent from 11/13/2006 
     
The Veteran's combined schedular evaluation for compensation and effective dates are as follows:

				  30 percent from 4/15/2003
				  40 percent from 7/22/2004
				  60 percent from 8/09/2005
				  70 percent from 2/27/2006
      100 percent from 9/28/2006
        90 percent from 12/01/2006

The Board notes that the Veteran was in receipt of a 100 percent temporary evaluation under 38 C.F.R. § 4.29 from September 28, 2006, through November 30, 2006, because was hospitalized for PTSD for more than 21 days. Thus, the Veteran cannot receive a TDIU from September 28, 2006 to November 30, 2006, since he is at a 100 percent schedular evaluation at that time.  See Green v. West, 11 Vet. App. 472 (1998).  The Board will continue to address whether entitlement to the effective date should be prior to December 1, 2006, for consistency with what the RO did.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  Unless specifically provided otherwise, the effective date of an award based on a claim for increase, to include a claim for benefits based on individual unemployability, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An effective date for a claim for increase may also be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2011); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a) (2011), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific.  Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).

When an RO is considering a claim for an increased rating from a claimant whose schedular rating meets the minimum criteria of 38 C.F.R. § 4.16(a), and there is evidence of current service-connected unemployability in the claims file or under VA control, any evaluation of that rating increase must consider an evaluation of a reasonably raised claim of entitlement to a total rating based on individual unemployability.  Norris v. West, 12 Vet. App. 413, 418 (1999); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (Once veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider TDIU).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against entitlement to an effective date earlier than December 1, 2006, for the award of a TDIU.  The reasons follow.

Initially, the Board notes that it has found that a claim for TDIU has been pending since the Veteran filed his original claim for entitlement to service connection for PTSD in April 2003.  At that time, he submitted a statement from a private psychologist, who noted that the Veteran had been placed on SSA disability for his "nervous difficulties" and back problems.  Reading the Veteran's claim along with the supporting evidence in the light most favorable to the Veteran, this could be deemed to be a claim for a TDIU.  As the Veteran was not service connected for any disability prior to April 15, 2003, the earliest effective date that could be granted for a TDIU is April 15, 2003.

The evidence shows that as of February 27, 2006, the Veteran met the schedular criteria for a TDIU because the service-connected disabilities combined to 70 percent.  See 38 C.F.R. §§ 4.16(a), 4.25 (2011).  While there is no single disability at 40 percent, the coronary artery disease (30 percent disabling) and diabetes mellitus (20 percent disabling) would combine to a 40 percent evaluation, see 38 C.F.R. § 4.25, because they were awarded based upon Agent Orange exposure, which would deem them to be disabilities from common etiology.  See 38 C.F.R. § 4.16(a)(2).  The Board finds, however, that prior to the currently-assigned date of December 1, 2006, the preponderance of the evidence is against a finding that the Veteran was unable to obtain and retain gainful employment solely due to his service-connected disability or disabilities.  

Initially, the Board must address the Veteran's credibility, as it has been raised by the record.  The Veteran has alleged since submitting his original claim for service connection in 2003 that he was put on Social Security Administration (SSA) disability benefits due to his back disability and a psychiatric disorder.  See February 2003 letter from Dr. Tom Lawry on page 2 ("In 1991, he fell on the job injuring his back and a combination of his nervous difficulties and his back problems led him to being placed on Social Security Disability.") and June 2003 VA psychiatric evaluation report on page 3 ("Since 1990[,] he has been unemployed, drawing Social Security Disability compensation for his back and his psychiatric condition.").  

VA obtained the records from SSA, and these records do not show the Veteran either claiming a psychiatric disorder or symptoms contributed to his inability to work nor did any of the records imply such.  In all the handwritten statements the Veteran submitted in connection with his claim for SSA benefits, he addressed physical disabilities and symptoms only when stating he was unable to work.  For example, in June 1992, when asked what his disabling condition was, the Veteran responded, "Back injury combined with degenerative back disease.  Numb hands + feet [+] legs."  See Form SSA-3368-BK at "Disability Report," item # D.  When asked how his condition prevented him from working, he wrote, "Constant pain from lower back.  No ability to do much or little physical activity for any period without much pain.  Sometimes my left leg will collapse and cause me to suddenly fail.  I cannot do any prolonged bending, stooping, or squatting."  Id. at item #3B.  When the Veteran sought reconsideration (it appears that SSA initially denied his claim), the Veteran wrote he disagreed with the determination because of his medical conditions, which he described as, "[B]ack disease, nerve damage in my legs, numbness in hands and feet, obesity, severe pain, and inability to move freely."  See Form SSA-561-U2.  In a separate handwritten one-page statement, the Veteran reported numbness in his hands and feet, pain, trouble walking, difficulty getting up in the morning, and other physical complaints.  See statement attached to Form SSA-561-U2.

The Board has gone through all of the SSA records and does not find that the Veteran was claiming he had a psychiatric disorder or psychiatric symptoms at that time that negatively impacted his ability to work.  Rather, it is clear from these records the Veteran's claim for disability benefits was based solely upon physical disabilities and symptoms.  The number of documents received from the SSA is approximately one and one-half inches thick, and these records do not show the Veteran was experiencing or even reporting psychiatric symptoms that were impacting his ability to work.  Thus, the Veteran's statements in connection with his VA compensation claims that he was awarded SSA disability benefits due to psychiatric symptoms are rejected as not credible.  These inaccurate allegations have damaged the Veteran's credibility.  As a result, when the Veteran alleges to VA personnel and to Dr. Tom Lawry that he had to stop working in 1990 or 1991 due to, at least in part, PTSD symptoms, the Board will accord such allegation no probative value, since the contemporaneous facts refute the Veteran's current allegations.  

Supporting this conclusion (that the Veteran was not alleging psychiatric symptoms back in the 1990s) is that it appears the Veteran had to undergo subsequent examinations to continue to receive Social Security disability benefits.  A November 1996 letter from a physician shows that the examiner addressed only physical disabilities when discussing the Veteran's state of health and occupational impairment.  The Veteran completed paperwork at that time (November 1996) as well, and when asked what his disabling condition was, he wrote, "Back injury with arthritis, high blood pressure, stomach ulcers" and that he now had "a mild stroke affecting my left arm, neck and face."  See Form SSA-454-BK at item # 1.a.  He was specifically asked if there were new injuries or illnesses, and the Veteran responded yes and wrote down only physical disabilities.  Thus, four years after submitting his initial claim for Social Security benefits, the Veteran was still claiming he was unable to work solely due to physical disabilities.  SSA records dated in 2001 also show only physical disabilities.

Again, these inconsistent statements made by the Veteran have damaged his overall credibility.  Therefore, not only will the Board reject his allegations of being granted Social Security disability benefits because of psychiatric symptoms or a psychiatric disorder, it will also reject his allegations of being unable to work since 2003 due to PTSD and any other service-connected disability.  The Veteran has shown that he will change the facts while seeking VA compensation benefits to enhance his claim, and his word cannot be trusted.  

To reiterate facts reported above, as of April 2003, the Veteran was service connected for PTSD only.  As of July 2004, the Veteran was service connected for PTSD, bilateral hearing loss, and tinnitus.  As of August 2005, the Veteran was service connected for PTSD, coronary artery disease, bilateral hearing loss and tinnitus.  As of February 2006, the Veteran was service connected for PTSD, coronary artery disease, diabetes mellitus (without peripheral neuropathy), bilateral hearing loss, and tinnitus.  The issue before the Board is whether the service-connected disabilities prevented the Veteran from securing or following substantial gainful employment prior to December 1, 2006.  The Board notes the Veteran has not alleged that hearing loss or tinnitus has impacted his ability to work.  

When the Veteran was examined in June 2003 by a psychologist, the examiner assigned a global assessment of functioning (GAF) score of 55 for PTSD.  A GAF score of between 51 and 60 is defined as "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  Thus, in June 2003, a medical professional found that the Veteran's PTSD symptoms caused only moderate difficulty in occupational functioning, which is evidence against a finding that the Veteran's PTSD symptoms prevented him from obtaining and sustaining gainful employment at that time.  

In March 2004, the Veteran began treatment for substance abuse at VA, and while he did not finish the program, the examiner assigned the Veteran a GAF score of 55 upon discharge from the program.  This is evidence against a finding that PTSD had caused the Veteran any more than moderate occupational impairment at that time.  

A May 2004 VA treatment record shows diagnoses of alcohol dependence in early partial remission and PTSD with a GAF score (on Axis V) of "50, 60."  While a GAF score of 50 contemplates "unable to keep a job," there are other symptoms that fall under that GAF score.  While the medical professional noted that the Veteran exhibited poor insight and judgment regarding alcohol use, the examiner did not relate that the Veteran was unable to secure and follow substantial gainful employment because of PTSD or any other service-connected disability or a combination of service-connected disabilities.  

On this note, while the Veteran has alleged that his PTSD had caused him to become an alcoholic, the Board accords this allegation no probative value for two reasons.  One, the Board has already found that the Veteran's statements during the appeal lack credibility due to their inconsistency with other credible evidence in the file.  Two, the Veteran had previously reported that his experience in Vietnam had not caused him to drink.  For example, the Veteran was hospitalized for one month beginning in February 1995 with the following diagnoses: alcoholism, hypertension, obesity, nicotine dependency, and iron deficiency anemia.  See Discharge Summary from Willingway Hospital.  This hospitalization report is four pages.  Id.  In it, the examiner wrote the following, in part:

The patient did have a remote history of drug use while he was in Vietnam . . . , but denied any signs or symptoms of PTSD.  There were also abuse issues when he was a child, but he stated that neither his experience in Vietnam nor his abuse issues were responsible for his drinking, that he drank because he "wants to."

See page 2.

The Veteran was specifically asked about whether his experience in Vietnam had caused any signs or symptoms of PTSD, to include his drinking problem, and the Veteran responded no.  The Veteran's own words at that time were that his experience in Vietnam was not responsible for his drinking.  The Board accords this statement high probative value for several reasons.  One, the Veteran was not seeking compensation benefits for PTSD at that time.  Two, he made the statement contemporaneously with the time period in question.  Statements made in these circumstances tend to be credible.  Three, he made this statement in connection with medical treatment, which statements tend to be credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); see Fed.R.Evid. 803(4) (generally finding reliable statements for the purposes of medical diagnosis or treatment).  This is why the Board has accorded the Veteran's allegations that he has had drinking issues because of PTSD no probative value.  This is another instance of the Veteran providing inconsistent statements.  

In reviewing the records dated between 2003 (when the Veteran first sought service connection for PTSD) and 2006, medical professionals were not making findings that the Veteran was unable to secure and follow gainful employment or other similar findings because of the Veteran's service-connected disability or disabilities.  The evidence as a whole shows the Veteran was not working but the Board finds the credible evidence fails to show that the Veteran was unable to secure and follow substantial gainful employment due to service-connected disability or disabilities.  

When the Veteran underwent a general medical examination in December 2006, the examiner estimated that the functional impairment from diabetes mellitus and peripheral neuropathy was mild to moderate in both physical and sedentary employment.  This would establish that diabetes mellitus did not impact the Veteran's ability to work in a substantial way.

At the time of this examination, the Veteran was not service connected for coronary artery disease; however, the examiner noted the following under the heading "Hypertension and Heart Problems:"

It is noted that [the Veteran] is non-service-connected for these medical problems.  He reports that he has high blood pressure since the age of 21 years, and as long as he takes the medication, he reports his blood pressure is under control.  He denies any other heart problems except he states that he has an enlarged heart."

Clinical evaluation of the cardiovascular system revealed normal findings, except for the diagnosis of hypertension, which the examiner described as "stable."  While the examiner did not make an assessment as to the occupational impairment of coronary artery disease, the Board finds that the normal clinical findings of the heart, the Veteran's own statement that he did not have heart problems at that time, and the examiner's finding that hypertension was stable, is evidence against a finding that a heart disability negatively impacted the Veteran's ability to work.  Further, the Veteran reported at that time that his PTSD and drinking problem affected his employment.  In other words, he was not alleging that his physical disabilities impacted his ability to work.  While the Board has found that the Veteran's statements during the appeal lack credibility, statements against interest tend to be credible, and thus the Veteran's statements that his physical disabilities do not impact his ability to work are accorded high probative value.  

To reiterate, prior to December 2006, the evidence supporting the Veteran's claim for a TDIU were either the Veteran's own statements or opinions based upon the Veteran's statements that he was unable to work due to PTSD symptoms.  Either way, these statements are accorded no probative value due to the Veteran's lack of credibility.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (the Board "may reject a medical opinion that is based on facts provided by the veteran that have previously been found to be inaccurate ... [or] because other facts present in the record contradict the facts provided by the veteran that formed the basis for the opinion.").  There is a lack of credible evidence prior to the current effective date establishing that the Veteran was unable to secure and follow substantial gainful employment due to a service-connected disability or disabilities.

The Veteran has also submitted a 2008 lay statement from his mother who reported that he had post traumatic stress syndrome and alcohol problems since he returned from Vietnam.  His aunt, a retired nurse, also submitted a 2008 statement reporting the symptoms he had and that he used alcohol as a coping mechanism.  She stated that he became so distraught that he could not manage his finances or his marriages and spent many years stressed to his limit.  While both individuals are competent to report the behaviors they witnessed years ago, their statements do not assist in awarding an earlier effective date for TDIU.  Specifically, their statements conflict with records generated closer in time to the cessation of employment.  Again, as noted above, in 1995, the Veteran was hospitalized for one month for alcoholism and he specifically denied signs or symptoms of PTSD.  It is not as though the hospitalization is silent for PTSD symptoms, but rather the examiner specifically asked the Veteran if he was experiencing PTSD from Vietnam, and the Veteran denied "signs or symptoms."  Additionally, the records from SSA show that what caused the Veteran to stop working were physical symptoms and disabilities and not psychiatric symptoms or a disability.  The Board accords the records created contemporaneously with the time period in question significantly more probative value than statements provided almost 20 years after the fact and in connection with a claim for monetary benefits.

The Veteran's mother writes about PTSD, but also hypertension and perforated ulcers, which disabilities are not service connected.  She asserted that he had posttraumatic stress syndrome and problems with alcohol since service but did not provide information that he was unemployable as a result thereof.  The Veteran's aunt reported that he was restless and unsettled and drank alcohol too much to cope.  She also indicated that he had could not manage his finances but did not report the timeframe.  On VA examination in June 2003, the examiner found that the Veteran was competent to manage his benefits and a GAF of 55 was assigned.  Even if the Board accepted their statements as providing evidence of unemployability after the Veteran's service discharge, their statements in 2008 are less probative to the state of the Veteran's disability or disabilities from 2003 to 2006 in light of the other evidence of record including medical evaluations conducted during that time frame, which were discussed above.  The same analysis can be applied to the Veteran's former wife's March 2008 statement.  She discussed the various symptoms and behavior the Veteran exhibited during their marriage from 1974 to 1997.  Accordingly, her statements are not probative concerning the level of disability from 2003 to 2006.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against entitlement to an effective date prior to December 1, 2006, for an award of a TDIU, which includes the period of time when the Veteran did not meet the schedular criteria for a TDIU prior to February 2006.  Because the Board finds that the Veteran was not unable to secure or follow a substantially gainful employment at any time prior to December 1, 2006, referral for extraschedular consideration under 38 C.F.R. § 4.16(b) prior to February 2006 is not warranted.  The benefit-of-the-doubt rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107.


II.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  This claim stems from the Veteran having submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, which claim was granted, effective December 1, 2006.  Hence, the notice requirements of 38 U.S.C.A. § 5103(a) have been met since the Veteran's claim was successfully granted.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO properly issued a statement of the case in December 2008 addressing the effective-date issue. 

As to the duty to assist, since the benefit was awarded, VA obtained private medical records, VA medical records, and the records from the Social Security Administration.  VA provided the Veteran with a hearing before a Decision Review Officer, which occurred in January 2012.  Under 38 C.F.R. § 3.103(c)(2) (2011), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer's duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

Here, the issue before the Board is whether the Veteran is entitled to an effective date earlier than December 1, 2006, for the award of a TDIU.  At the beginning of the hearing, the Decision Review Officer (DRO) informed the Veteran that such issue was on appeal.  The Veteran provided testimony regarding why he stopped working in 1991, which he attributed to PTSD and other service-connected disabilities, which he felt he had had for a long time.  He acknowledged he had not filed a claim for a TDIU prior to the submission of the VA Form 21-8940.  The  DRO did not suggest that the Veteran submit evidence in connection with the claim for an earlier effective date for a TDIU.  Rather, she confirmed that the Veteran had not submitted an earlier claim for a TDIU.  

The Board finds that the Veteran has not been prejudiced by the DRO's failure to suggest the submission of evidence, as the Veteran did not raise any new issue pertaining to his claim at the hearing.  See Bryant, 23 Vet. App. at 496-98.  The Veteran has been stating all along that he should have been granted a TDIU back to the date his claim for service connection for PTSD was awarded (as of April 2003).  Therefore, there was no need to suggest the submission of evidence missing from the record.  Id.  

VA did not provide the Veteran with an examination in connection with the claim of entitlement to an earlier effective date, as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2011).  (VA provided the Veteran with an examinations in connection with his claim for entitlement to a TDIU.)  In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

It is noted that VA medical records were added to Virtual VA in April 2012.  However, these records are dated from 2010 to 2012 and do not include information relevant to whether an earlier effective date prior to December 1, 2006, is warranted for TDIU.  Accordingly, neither solicitation of a waiver of Agency of Original Jurisdiction (AOJ) review nor a remand is necessary for consideration of these records.  38 C.F.R. § 20.1304.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than December 1, 2006, for the award of a TDIU is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


